 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCourt Square Press, Inc. and Robert J. Sweeney andElizabeth Grifoni. Cases l-CA-12224 and I-CA-12846March 14, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDTRUESDALEOn November 17, 1977, Administrative Law JudgeGeorge Norman issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Court SquarePress, Inc., Boston, Massachusetts, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I Respondent and the General Counsel have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. StandardDry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3,1951). We have carefully examined the record and find no basis forreversing his findings.DECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge: Thisproceeding involves allegations that Court Square Press,Inc. (herein called Respondent), violated Section 8(aXI)and (3) of the Act by discharging its employees, RobertSweeney and Elizabeth Grifoni. The proceeding wasinitiated by a charge filed by Sweeney in Case I-CA-12224, and a charge filed by Grifoni in Case I-CA-12846.Pursuant to such charges filed on September 17, 1976, andon March 8, 1977, respectively, the Regional Director forRegion I, of the National Labor Relations Board issued anorder consolidating cases, amended complaint, and noticeof hearing on April 25, 1977, and the hearing thereon washeld in Boston, Massachusetts, on May 23-24 and July 13,1977.Upon the entire record, including my observation of thewitnesses, and after consideration of the briefs filed by theparties, I hereby make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Respondent, Court Square Press, Inc., is a Massa-chusetts corporation, and maintains its principal office andplace of business in Boston, where it is engaged incommercial printing, bank check printing, and relatedactivities. Respondent annually receives goods valued inexcess of $50,000 shipped directly from points outside theState of Massachusetts, and annually ships goods valued inexcess of $50,000 directly to points located outside theState of Massachusetts.Respondent admits, and I find, that it is, and has been atall times material herein, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that Graphic ArtsInternational Union, Local No. 300, herein called theUnion, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESBackgroundRobert Sweeney was employed by Respondent in 1965,at which time he printed Christmas cards for GreentreePublishers, a division of Court Square Press. He leftRespondent's employ to enter the Army in 1967 andreturned to the Company in 1969. In 1971, he left theCompany again to work for another printer, but returnedin 1972-73. In January 1975, Sweeney was terminated byRespondent. He filed an unfair labor practice charge withthe Board and was subsequently reinstated in May 1975,pursuant to a settlement agreement which contained,among other provisions, a nonadmission clause.In August 1975, the Board conducted a representationelection at Respondent's plant. The Union lost the election.During the organizational drive, prior to the election,Sweeney had been a principal supporter of the Union.Prior to his initial termination in January 1975, Sweeneyworked under the supervision of Mr. Lavargne.' After thesettlement agreement, Sweeney was assigned to the bonddepartment. The bond department is in a work areaseparated from the rest of the plant. Only three to fouremployees work there. In the bond department, SweeneyI Respondent contends that Sweeney was not reassigned to his formerposition because of the personality conflict with Lavargne. However, noevidence was adduced at the heanng to support that contention.235 NLRB No. 22106 COURT SQUARE PRESS, INC.was under the supervision of George Gardiner, andremained under Gardiner's supervision until his secondtermination on June 24, 1976.On May 28, 1975, the day after his reinstatement,2Sweeney complained to Gardiner about being asked to runa multilith machine. On May 30 and June 3, 1975, he againcomplained about running a multilith, claiming he had noexperience on the multilith; and that he had not run onefor 4 years and had forgotten much of what he knew aboutit. He then told Gardiner that he was an A B Dickpressman and not a multilith pressman.3Sweeney alsocomplained about the condition of the machines in thebond department.On June 5, 1975, when Sweeney was having difficultywith a particular job, he consulted Gardiner who explainedhow to run the job. In the course of the discussion,Sweeney became very angry and told Gardiner to "flakeoff." On June 6, 1975, when he was asked to do a particularjob, Sweeney performed half of the job and then startedanother job. Gardiner spoke to him and warned him abouthis production and his attitude. Gardiner then wrote amemo to George Corman, the general manager, describingthe incidents above, and, on the basis of that memo,Corman sent Sweeney a written warning on June 8, 1975,which mentioned poor attitude, lack of cooperation, and aproduction level far below Sweeney's capabilities.4On July 18, 1975, Sweeney was told by Gardiner, around4:30 p.m., that he would have to remove personal noteskept in a drawer in his machine. They were personalrecords, not kept as part of Sweeney's job. Sweeneytestified that he kept them for his protection in his job.Gardiner testified that the notes were kept on security andcheck samples which, if counterfeited, would be negotiable.He testified that if samples are ever lost, or stolen, andcounterfeited, the Company would lose business, sufferembarrassment, and he (Gardiner) could lose his job.Gardiner states that this is why he told Sweeney he couldnot keep the notes.Sweeney asked to copy them and Gardiner agreed, buttold him not to copy them on Company time. Sweeneypunched out and began to copy the notes. Sweeneymaintained that he stopped copying them when Gardinertold him to do it the next day on his coffeebreak. Gardiner,on the other hand, testified that Sweeney left of his ownaccord and denied he gave Sweeney permission to copy thenotes the next day. Gardiner and Corman then shreddedthe notes claiming the possibility of counterfeiting thenotes was too great a risk.5Sweeney was warned three times after that about doingcalisthenics at his machine while the press was running;2 Gardiner testified that dunng this period Sweeney told him thatRespondent could not fire him or lay him off for any reason because hewould just go to the Labor Board and file charges and get his job back withbackpay.3 Sweeney did in fact have experience running a multilith machine.4 Resp. Exhs. 7 and 8.5 Although some notes were not on bond paper, I do not consider that itwas incumbent upon Gardiner to sort out the bond and check paper beforeshredding what should not have been left on Respondent's premises in thefirst place.I On November 20, 1975, Sweeney filed a charge with the Board (re: thesuspension), Case I-CA-11215, alleging that Respondent was not comply-ing with the settlement agreement and that he was being harassed as a resultand he was warned three times about eating on the job, andon the third time he was suspended for I week forinsubordination.6Gardiner also warned Sweeney aboutreading a newspaper while the press was running approxi-mately I week after a notice prohibiting the practice hadbeen posted under the timeclock.7On June 17, 1976, Sweeney pulled a groin muscle whileon the job. He went to the emergency room at Boston CityHospital where he was treated. The doctor told him to stayoff his feet for I week. Sweeney, assuming he would need adoctor's note in order to be absent from work, requestedone and was told that it was not the hospital's policy toissue such notes. The doctor then said that if Sweeney orRespondent had any questions that Respondent should callthe office.Upon returning home Sweeney telephoned Gardiner andexplained his situation. Gardiner agreed that Sweeneyshould stay home, but requested that he bring a doctor'snote. Sweeney told Gardiner to call the hospital himselfand that he (Sweeney) was not going to bring in a note.Gardiner told Sweeney that he didn't think it was hisposition to do this and told Sweeney that it was his(Sweeney's) obligation to get it. Gardiner then sent Swee-ney a formal letter stating that if he did not bring in adoctor's slip by June 25, 1976, he would be considered tohave voluntarily quit.On June 24, 1976, Sweeney went to the hospital,obtained the slip, and took it to Gardiner who was on thephone when Sweeney arrived. Sweeney put the note onGardiner's desk and walked away to converse with otheremployees in the room. Upon completion of the phoneconversation, Gardiner asked Sweeney if he were comingin the next day, and Sweeney responded that he was stillunable to return and that he would call if he felt wellenough to return. Gardiner then told Sweeney that, if hedid not report on June 25, he would have to get anothernote. Sweeney then replied, in the presence of otheremployees in Gardiner's department, "Yeah, yeah, goody.goody," and walked out of the department. At that point.Gardiner then went to see Corman and reported theincident. He told Corman that he could not supervise thedepartment if Sweeney were allowed to continue as anemployee after what happened, inasmuch as he felt he hadbeen made a fool of in the presence of everyone whoworked for him. Gardiner thereupon told Corman that itwas either Sweeney or him, and that if Sweeney were notterminated, he (Gardiner) would quit. Corman agreed withGardiner's recommendation to terminate Sweeney. WhenSweeney arrived for work on June 25, 1976, Gardiner toldof his union activities. On March 30, 1976. Acting Regional Director HaroldM. Kowal dismissed the charge on the merits.7 I credit Gardiner and not Sweeney. Gardiner was steady, consistent.straightforward, and unhesitating while testifying. Sweeney was uncertain ofhis facts and had a poor overall recollection of events. Moreover, Sweeneydid not deny Gardiner's testimony that Sweeney was eating on the job afterbeing warned twice before, doing calisthenics while his press was runningafter being warned twice before, or reading the newspaper on companytime. He did not controvert the testimony that on at least two occasions hewas disrespectful and insubordinate toward his supervisor in the presence ofother employees. What testimony he did give was vague and, in someinstances, inconsistent.107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim that he had been terminated for harassment and senthim to pick up his final paycheck.Elizabeth Grifoni was hired as a typist on December 7,1975, on the recommendation of Carlo Gianfelice, alongtime family friend, who supervised the art departmentat Respondent's plant. Approximately 3 months after shewas hired, Gianfelice requested that Grifoni be transferredto his department to fill a vacancy as a typesetter, whichshe considered to be a promotion. Grifoni worked forRespondent in that capacity until her discharge on January20, 1977.It has been company policy to issue an annual across-the-board wage increase early in January. An increase wasincluded in the paychecks received by employees onJanuary 14, 1977. When the checks were distributed on themorning of the 14th, Brenda Edwards, a fellow employee,computed the percentage of her increase, then computedthat of the other employees, including Grifoni, Afterhaving determined what their dollar increases were, all fourwomen in the art department, being dissatisfied, com-plained to their supervisor, Gianfelice. They expressed adesire to see Joseph Greenbaum, the head of the Company,to discuss their dissatisfaction with the amount of theincrease. Gianfelice suggested they see Greenbaum individ-ually; that their chances of securing an additional increasewould be greater if each presented her own case.8On January 14, 1977, the same day that the annual wageincrease became effective, Elizabeth Grifoni, Brenda Ed-wards, Cheryl Durgin, and Sally McTigue, and four otherCourt Square employees had lunch with Robert Sweeney atthe Triple-O Restaurant across the street from Respon-dent's plant to discuss their raises and the possibility ofunionizing. Durgin and Grifoni knew that Sweeney wouldbe in the Triple-O that day, as he had been once or twice amonth since his termination on June 25, 1976. That day,Nelson Cohen, another supervisor of Respondent, wasstanding outside the building and saw Grifoni enter theTriple-O with Sweeney.On the following Monday, January 17, 1977, about 5p.m., Gianfelice approached Grifoni and told her that if aunion came into Respondent's plant she could be put backinto the office because that was what she had beenoriginally hired for. When Grifoni asked why Gianfelicewas talking union to her, he said it was because she wasseen across the street with the "union organizer," and thatwas very stupid of her.The next morning, January 18, 1977, Grifoni asked SallyMcTigue if she had said anything to Gianfelice abouthaving had lunch and having talked union with Sweeney.At that point, McTigue became very upset and started8 Two of the four employees, Brenda Edwards and Cheryl Durgin, didsee Greenbaum on January 14; were granted an additional 25-cent per hourincrease over the 5-percent across-the-board annual raise; and were toldthat there might be another increase later in the year depending on businessvolume. When Grifoni went to Greenbaum on January 14, his secretary saidhe was out of the office but would see her at another time.9 There is conflicting testimony as to whether Gianfelice told Grifoni togo to either Corman or Greenbaum to clear herself, as testified by Grifoni.Gianfelice denied that he told Grifoni this, but admitted that he wasconcerned about seeing her with Sweeney because, as Gianfelice testified, he(Sweeney) was a married man and her reputation might suffer by being seenwith him. I credit Grifoni.McTigue had been suspected of stealing money from her fellowcrying. Gianfelice took her into another room to calm herdown. When Gianfelice returned he told Grifoni that it wasNelson Cohen who had seen her with the "union organiz-er," Sweeney. Gianfelice also told Grifoni that she shouldgo upstairs and talk with General Manager Corman andGreenbaum because, if Cohen had told him, he was surethat he had told them also. Gianfelice said she should goupstairs to clear herself; to say she was not talking union,just eating lunch. Grifoni refused, stating that if she metsomebody on her lunch hour it was her business.9On Thursday, January 20, around 4:15 p.m., Gianfelicetold Grifoni that he was firing her. When she asked why, hesaid it was because of her attitude.10About 4:45 p.m.,Grifoni went to see Greenbaum and asked him why shehad been fired. He responded, "Well, young lady, you'renot happy here in this Company, and I like all myemployees to be happy, so therefore I'm letting you go."Grifoni responded, "So you're telling me that I'm nothappy, that's why you're letting me go?" Greenbaum said,"Yes, so why don't you just leave quietly," whereuponGrifoni left. Grifoni then went back to her department andsaid to Gianfelice, "Well, what do I do now?" Gianfelicesaid, "Well, go to unemployment and you'd be a fool not tofight it." IIV. ANALYSIS AND CONCLUSIONSA. Did Respondent Discriminatorily DischargeRobert J. Sweeney for Union Activity in Violation ofSection 8(a)(3) of the Act?There is no question that Sweeney had engaged inorganizational activity prior to the unsuccessful election,but other than Respondent's knowledge that Sweeney hadmet with certain dissatisfied employees, including Grifoni,for lunch, there is no evidence that Respondent hadknowledge of any of Sweeney's continuing support of theunion or organizational efforts while Sweeney was inRespondent's employ following the settlement agreement.Since his reinstatement following the settlement agree-ment, Sweeney's attitude was poor and his job performancewas not satisfactory. He received a suspension and severalwarnings, including a formal written warning concerninghis poor attitude and unsatisfactory performance. Contraryto Sweeney's contention that he was harassed, I find thatRespondent was harassed by Sweeney, and not the otherway around. Sweeney was hostile, and insubordinate and,in effect, threatened his supervisor, Gardiner, with furtherBoard action if Gardiner disciplined him. Sweeney'sprounion activity did not insulate him against a lawfuldischarge for cause. The burden of proving an improperemployees, which caused her to be very sensitive concerning their behaviortoward her. That explains, in part, her almost hysterical reaction when askedif she had reported the luncheon to Gianfelice.o1 He told her that McTigue said Grifoni had advised McTigue to refuseto work on a certain machine that Gianfelice had assigned to her. Grifonidid not deny that in the past she and others had advised McTigue not towork on the machine as not being part of her job." That response convinces me that Greenbaum fired Grifoni, notGianfelice, and not for the reasons given by Gianfelice (undermining hisauthority), but because of Grifoni's association with the "union organizer"at a time when Respondent's plant was nearing the end of the l-year timebar since the election.108 COURT SQUARE PRESS, INC.motivation in making the discharge is upon the GeneralCounsel. N.L.R.B. v. Comfort Inc., 365 F.2d 867 (C.A. 8,1966). Sweeney had to be warned repeatedly againstinfractions of company rules, against eating on the job,doing calisthenics while his press was running, and forreading a newspaper on company time. He was disrespect-ful and insubordinate toward his supervisor in the presenceof other employees on at least two occasions, the second ofwhich precipitated his termination. In addition, his produc-tion level was far below that which his supervisor knew himto be capable of, despite repeated warnings to improve hisperformance. His discharge under these circumstances waswarranted. Management cannot be faulted for viewingSweeney's behavior as "poor attitude" and "unsatisfactoryjob performance." See Wabash Smelting Inc., 195 NLRB400 (1972). Even though Respondent knew of Sweeney'sprior union activity and had been charged with havingcommitted prior discriminatory acts, Sweeney's statementsto supervisor Gardiner to "flake off" and "Yeah, yeah,goody, goody" in the presence of the other employees,among his other harassing behavior and poor production,forced Respondent, even though Sweeney was a knownpast union advocate, to take the disciplinary action it tookin terminating Sweeney. Respondent had tolerated Swee-ney to the point where the supervisor had threatened toquit if Sweeney remained. The right of an employer tomaintain order and insist on a respectful attitude by itsemployees toward their supervisors is an important one.Verbal abuse directed at an employee's supervisor ...would, if left undisciplined, tend to diminish the respectof other employees for their employer and encourageinsubordinate conduct by them. [Great Dane Trailers,Inc., 204 NLRB 536 (1973).]In the circumstances, I find that the General Counsel hasnot sustained his burden of proving that Respondentdischarged Robert Sweeney because of his union activities.Accordingly, I shall recommend dismissing the allegationsof the complaint pertaining to Sweeney's discharge.B. Did Respondent Discriminatorily DischargeElizabeth Grifoni for Engaging in ProtectedConcerted Activity and for Participation in UnionActivity in Violation of Section 8(a)(1) and (3) of theAct?Elizabeth Grifoni, who obtained her job with Respon-dent through a family friend, Supervisor Gianfelice, wasconsidered a good employee. She was transferred from heroriginal job of secretary and promoted to typesetter inSupervisor Carlo Gianfelice's department upon his recom-mendation.Until the advent of a general wage increase of 5 percenton January 14, 1977, Grifoni and Respondent had noproblems with each other. After she and three otheremployees discussed their dissatisfaction with the increaseamong themselves and with Gianfelice, they went to lunchacross the street from Respondent's plant, where Grifoniwas seen with Robert Sweeney, a former employee and a12 The record contains no records or any other credible evidence thatGrifoni was any later than any other employee, or that she was ever warnedor punished for it.past principal union organizer. Supervisor Nelson Cohenreported seeing Grifoni with Sweeney to Supervisor Gian-felice, and, the following Monday, Gianfelice told Grifonithat if a union came into Respondent's plant she could beput back into the office because that is what she wasoriginally hired for. When Grifoni asked why Gianfelicewas talking union to her, he replied that she was seenacross the street by Supervisor Nelson Cohen with the"union organizer," and that that was stupid of her.Gianfelice also advised Grifoni that for her own protectionshe should go upstairs and talk to General ManagerCorman and Greenbaum because if Cohen had told him,he was sure that Cohen had told them. He said she shouldgo upstairs to "clear herself," at which point Grifoni saidshe was not talking union, just eating lunch, and that whatshe did at lunchtime was her business, so she refused.On Thursday, January 20, Gianfelice told Grifoni that hewas firing her. When asked why, he said it was because ofher attitude. Grifoni went to see Greenbaum and askedwhy she had been fired, and his reply was that she was nothappy with the Company and he liked to see all hisemployees happy so, therefore, he was letting her go.Gianfelice reported three reasons for the discharge ofGrifoni to the Massachusetts Division of EmploymentSecurity: (1) because she told Sally McTigue not to run thecasting machine; (2) her attitude; and (3) Grifoni wascontinually late following lunch and she took too muchtime off in the middle of the day without giving himadvance notice.2If it is true, as Respondent contends, that Grifoni wasdischarged because she told Sally McTigue not to run thecasting machine, and Sally McTigue did not make mentionof this to Gianfelice until the morning of January 18, whenhe tried to calm her down, why did he wait until 4:15 p.m.on January 20 to fire her? In agreement with the GeneralCounsel, it is hard to believe that Gianfelice would go outof his way to get Grifoni a job, to get her into hisdepartment, to give her extra responsibilities, and to get heradditional raises, and then seek her termination because ofthe single incident involving Sally McTigue; especiallysince Gianfelice admitted he had to look for other reasonsto support the discharge. In addition, it is uncontrovertedthat Greenbaum told Grifoni that he (not Gianfelice) wasletting her go because she was not happy in his Company. Itherefore conclude from a preponderance of the evidencethat the reasons given for discharging Grifoni were pretex-tual, and that she was discharged for being seen with andmaking common cause with "union organizer" Sweeney,and for engaging in protected concerted activity. I find thatRespondent would not have discharged her but for herunion activities. I therefore find that Respondent dis-charged Elizabeth Grifoni in violation of Section 8(aX3)and (1) and shall recommend that she be reinstated withbackpay. Head Division, AMF, Inc., 228 NLRB 1406(1977).Upon the basis of the foregoing findings of fact, and theentire record, I make the following:109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWORDER 1'41. The Respondent, Court Square Press, Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. The Union, Graphic Arts International Union, LocalNo. 300, is a labor organization within the meaning ofSection 2(5) of the Act.3. The Respondent's discharge and refusal or failure toreinstate Robert Sweeney was not for the reason that hejoined or assisted the Union, or engaged in other concertedactivities for the purpose of collective bargaining, or othermutual aid or protection, as alleged in the complaint.4. The Respondent discharged and refuses, or hasfailed, to reinstate Elizabeth Grifoni for the reason that sheengaged in concerted activity for the purpose of collectivebargaining or other mutual aid or protection in violation ofSection 8(a)(l) of the Act.5. By discharging and refusing to reinstate ElizabethGrifoni because she engaged in concerted activities asdescribed above, Respondent discriminated, and is dis-criminating, in regard to hire or tenure or the terms andconditions of employment of Elizabeth Grifoni, therebydiscouraging membership in the Union, and Respondentthereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(3) of the Act.6. Respondent has not otherwise violated the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) and (3) of theAct, I shall recommend that it cease and desist therefrom,and take certain affirmative action in order to effectuatethe policies of the Act.Having found that Respondent unlawfully dischargedemployee Elizabeth Grifoni, I shall recommend thatRespondent offer her immediate and full reinstatement toher former job, or, if that job no longer exists, to asubstantially equivalent position, without prejudice toseniority and other rights and privileges, and make herwhole for any loss of earnings she may have suffered byreason of such discharge, by payment of a sum of moneyequal to that which she normally would have earnedworking for Respondent from the date of her discharge tothe date of said offer of reinstatement, less her net earningsduring such period, with backpay computed on a quarterlybasis in the manner established by the Board in F. W.Woolworth Company, 90 NLRB 289 (1950), with interestthereon as prescribed by the Board in Florida SteelCorporation, 231 NLRB 651 (1977).'3As the unfair labor practices committed were of acharacter which go to the very heart of the Act, I shallrecommend an Order requiring Respondent to cease anddesist therefrom, or in any other manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:The Respondent, Court Square Press, Inc., Boston,Massachusetts, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Discouraging membership in Graphic Arts Interna-tional Union, Local No. 300, or any other labor organiza-tion, by discharging or otherwise discriminating againstany employee with respect to hire, tenure, or any otherterm or condition of employment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Elizabeth Grifoni immediate and full reinstate-ment to her former position, or, if such position no longerexists, to substantially equivalent employment, withoutprejudice to her seniority or other rights and privilegespreviously enjoyed, and make her whole for any loss ofearnings she may have suffered as a result of the discrimi-nation against her, in the manner set forth above in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its place of business in Boston, Massachusetts,copies of the attached notice marked "Appendix." 5Copies of said notice on forms provided by the RegionalDirector for Region 1, after being duly signed by Respon-dent's authorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced or covered by any other material.(d) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.l3 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).14 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided by Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.15 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."110 COURT SQUARE PRESS, INC.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at Which Both Sides Had the Opportunityto Present their Evidence, the National Labor RelationsBoard Has Found That We Violated The Law When WeDischarged Elizabeth Grifoni and the Board Has Orderedus to Post this Notice to You:WE WILL NOT discharge employees because theyhave engaged in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.WE WILL NOT discharge employees because of theiractivities on behalf of Graphic Arts InternationalUnion, Local No. 300, or any other labor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to engage in, or to refrain from engaging in, anyand all of the activities specified in Section 7 of the Act.WE WILL offer Elizabeth Grifoni her former job, or,if such job no longer exists, we will offer her asubstantially equivalent job, and we will make herwhole for any loss of pay she may have sufferedbecause we discharged her.COURT SQUARE PRESS, INC.II1